Citation Nr: 1037348	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The Veteran had active service from July 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Jurisdiction over the case was thereafter transferred to 
the RO in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he contracted hepatitis C in service.  
It appears he is arguing that he may have been exposed through 
air jet gun inoculations.

The Board first notes that the Veteran recently reported that he 
is receiving Supplemental Security Income payments from the 
Social Security Administration.  There is no indication that the 
RO has sought to obtain any records associated with the Veteran's 
receipt of such benefits.  The Board will remand the case for the 
RO to comply with VA's duty to assist the Veteran in obtaining 
those records.

The Board next notes that although the Veteran appears to recall 
that his only risk factor for hepatitis C in service was the air 
jet gun used for his inoculations, his medical records on file 
show that in September 2005, he reported using heroin beginning 
in service, as well as cocaine.  Under the circumstances, the 
Board finds that a VA examination is necessary.

The Board lastly notes that the Veteran at one point contended 
that he was first diagnosed with hepatitis C in the 1990s.  If 
true, it appears there are outstanding medical records yet to 
obtain.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to his claims.  When the 
requested information and any necessary 
authorizations have been received, the 
AMC/RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.  

2.  The AMC/RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying Supplemental Security Income 
benefits for the Veteran, copies of all 
medical records upon which any such SSA 
benefit award was based, and a copy of any 
medical records associated with any 
subsequent SSA benefits determinations by 
the SSA for the Veteran. 

3.  The RO should then schedule the Veteran 
for a VA examination to determine the 
nature and etiology of the Veteran's 
hepatitis C and cirrhosis of the liver.  
All indicated studies must be performed, 
and all findings should be reported in 
detail.  With respect to the Veteran's 
hepatitis C, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the hepatitis C 
originated in service or is otherwise 
etiologically related to service, including 
to air jet gun inoculations or illicit drug 
use.  With respect to cirrhosis of the 
liver, the examiner should provide an 
opinion as to whether the disease is 
etiologically related to service or was 
manifest within one year of discharge 
therefrom.  The claims file must be made 
available to the examiner for review. 

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the Veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the Veteran and his representative an 
appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or 






(CONTINUED ON THE NEXT PAGE)

other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009)

